Pee Curiam,
The appellee is the widow of Joseph E. Munich, who died testate January 2, 1915. Her election to take against his will was resisted in the court below by his executrix and the residuary devisees and legatees, on the ground that she had, by adulterous conduct, forfeited her right to so elect. The adjudicating judge failed to find that she had been guilty of adultery, and our examination of the testimony offered to sustain the charge has satisfied us that no error was committed in failing to find that the accusation had been sustained. The appeal is dismissed, at appellants’ costs, on the brief but all sufficient opinion of the learned court below dismissing the exceptions to the adjudication.